Citation Nr: 0629375	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied service connection for left ear 
hearing loss.

The veteran testified in a video hearing before the 
undersigned on April 19, 2005.

In June 2005, the Board remanded this case for additional 
development.  The requested development has been completed 
and this matter returned to the Board for review.


FINDING OF FACT

Left ear hearing loss manifested during service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in active duty service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter to the veteran dated in December 2002, the 
veteran was notified of the evidentiary requirements of a 
service connection claim.  The letter also notified the 
veteran what evidence VA was responsible for obtaining, 
explained that VA would assist him in obtaining evidence 
necessary to support his claim and advised the veteran to 
submit any relevant evidence or records in his possession.  
This notice was timely provided prior to the initial rating 
decision in January 2003. 

Although the December 2002 letter did not provide information 
regarding establishing a disability rating and an effective 
date should service connection be awarded, such notice was 
provided to the veteran in March 2006.

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining evidence to substantiate his claim.  Relevant 
medical records have been secured and associated with the 
claims file.  The veteran has been afforded two VA 
examinations.  The veteran has not identified any outstanding 
relevant evidence.  Accordingly, the Board finds that the 
duty to assist has been satisfied.

II.  Analysis of Claim

The veteran seeks service connection for left ear hearing 
loss.  Medical records reflect a diagnosis of mild to 
moderate sensorineural hearing loss of the left ear.

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the video hearing in April 2005, the veteran and his 
wife testified that he has had hearing difficulties since 
service.  The veteran advanced two possible theories of 
causation.  First, he has argued that his hearing loss is 
related to noise exposure that he had in his service 
occupation as a tank engine mechanic.  He also contended that 
his current hearing loss may be related to ear infections 
that were diagnosed during service.  
With respect to the veteran's claim regarding his in-service 
ear infections, the Board notes that service connection is 
currently in effect for otitis media.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310 (2005).   

In this case, there is no competent medical evidence of a 
nexus between the veteran's service-connected left ear 
chronic otitis media and the left ear hearing loss.  Absent a 
nexus opinion, a grant of secondary service connection under 
§ 3.310 is not appropriate. 

The United States Court of Veterans Appeals (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

A review of the service medical records reflects that no 
audiogram was performed upon entrance.  The veteran reported 
a history of ear infections but no history of hearing 
difficulties.  Medical records show that the veteran had 
several complaints related to infections of the left ear and 
that an eardrum perforation was noted during  the separation 
physical in December 1964.   An audiogram performed during 
that examination  reflects hearing impairment of the left 
ear, as defined by the Court in Hensley.  The audiogram 
applied American Standards Associations (ASA) units, which 
were used by service departments prior to October 31, 1967.  
The October 1964 audiological evaluation results, converted 
to International Standard Organization (ISO) units, pure tone 
thresholds, in decibels, were as follows:    


HERTZ


500
1000
2000
3000
4000






LEFT
20
20
25
35
30

With respect to the results obtained for the left ear, the 
puretone thresholds of 25 decibels or more at 2000, 3000 and 
4000 Hertz meet the criteria for hearing impairment 
established by the Court in Hensley.

Puretone thresholds obtained from a VA audiogram in January 
2003, in decibels, were as follows:

HERTZ


1000
2000
3000
4000





LEFT
45
35
50
60

The Maryland CNC speech discrimination score for the left ear 
was 84.  A July 2004 VA audiogram obtained the following 
puretone thresholds, in decibels:  

HERTZ


500
1000
2000
3000
4000






LEFT
35
40
35
50
50

The July 2004 treatment record reflects a diagnosis of mild 
to moderate sensorineural hearing loss of the left ear.  
Results of the January 2003 and July 2004 VA audiograms 
satisfy the criteria for hearing impairment as set forth in § 
3.385.  Specifically, both the January 2003 and July 2004 
audiograms, as each obtained thresholds greater than 26 
decibels at all frequencies for the left ear.  

On a December 2005 VA examination, the examiner noted that 
the veteran's left ear hearing loss was mixed in nature and 
at least partially due to the service-connected conditions of 
otitis media and perforated tympanic membrane.  

The Board concludes that the evidence in this case favors the 
veteran's claim for service connection.  The veteran's left 
ear hearing impairment was demonstrated during service and 
has been causally linked to the veteran's service-connected 
otitis.  VA records confirm a current diagnosis of mild to 
moderate sensorineural hearing loss of the left ear.  While 
there has been some question regarding the precise of level 
of his hearing disability, the evidence clearly shows that he 
has hearing loss to the requisite degree to warrant a grant 
of service connection.  

ORDER

Service connection for left ear hearing loss is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


